Case 3:18-cv-05945-VC Document 162-6 Filed 02/05/20 Page 1 of 7




           EXHIBIT 5
Case 3:18-cv-05945-VC Document 162-6 Filed 02/05/20 Page 2 of 7




         Intellectual Property
         Accolades
                                           Case 3:18-cv-05945-VC Document 162-6 Filed 02/05/20 Page 3 of 7

    Intellectual Property Accolades




        Ranked among the “Fearsome Foursome”                Recognized as an “Intellectual Property           National Tier 1 ranking for intellectual
        and named an “IP Powerhouse” in the 2019            Practice Group of the Year” and as a “Media       property for the 13th consecutive year in the
        BTI Litigation Outlook report. Kirkland is the      and Entertainment Practice Group of the           2019 edition of Chambers USA.
        only firm to be named to both lists in the 2019     Year” for 2018.
        report.




        Named “Trademark Contentious Firm of                Received a top-tier ranking in the 2019           Received national Tier 1 rankings in the
        the Year: Northeast” and “Trademark                 edition of The Legal 500 United States in the     areas of Litigation—Intellectual Property,
        Contentious Firm of the Year: West” at              areas of Copyright and Trade Secrets. The         Litigation—Patent, Patent Law and
        Managing Intellectual Property’s (MIP) 2018         publication noted, “The ‘excellent’ team          Technology Law in U.S. News and World
        Americas Awards, which recognized the best          at Kirkland & Ellis LLP provides ‘spot-on         Report, Best Lawyers® “Best Law Firms”
        law firms and individuals for intellectual          copyright advice’ and is regularly involved in    from 2012-2019. Named “Law Firm of the
        property in the United States, Canada and           high-profile cases.”                              Year” in Litigation—Intellectual Property
        Latin America.                                                                                        in the publication’s 2017-2019 rankings.




        National Tier 1 ranking for intellectual            In Chambers USA 2019, Kirkland was                Named to the 2019 edition of WTR 1000 –
        property for the 12th consecutive year in the       recognized in the area of Intellectual            The World’s Leading Trademark
        2019 edition of Benchmark Litigation.               Property: Trademark & Copyright. The              Professionals. Kirkland was named a top
                                                            publication quoted clients saying, “The quality   trademark law firm nationally and in Illinois,
                                                            of the trial attorneys and the depth of quality   and was recognized as a Tier 1 firm for
                                                            across the firm produces the highest levels of    enforcement and litigation in New York.
                                                            client service and work output.”


K I R K L AN D & E L L I S
                             Case 3:18-cv-05945-VC Document 162-6 Filed 02/05/20 Page 4 of 7

    2019 Fearsome Foursome




K I R K L AN D & E L L I S
                             Case 3:18-cv-05945-VC Document 162-6 Filed 02/05/20 Page 5 of 7

    2019 IP Powerhouse




K I R K L AN D & E L L I S
                                   Case 3:18-cv-05945-VC Document 162-6 Filed 02/05/20 Page 6 of 7




                                         2018 PRACTICE GROUP OF THE YEAR


                                        Intellectual Property
Kirkland & Ellis LLP scored a victory on behalf of Fox News in a closely watched copyright case against
a television search engine, and also secured a $93 million patent win for Schlumberger Ltd. unit
WesternGeco, landing it a spot as one of Law360’s IP Groups of the Year.

Kirkland represented Fox News Network               of undermining the constitutional incentives
in its suit against media-monitoring service        to create copyrighted work and get a return
TVEyes, which records television around the         from your investment as a result,” Cendali said.      “[The] firm is a “go-to place” in
clock, indexes it, and then turns it into a word-   “TVEyes, we think, is a vital case in helping          cases where the law needs to be
searchable database of clips. While TVEyes had      to have that pendulum swing back some.”                extended or clarified.”
attempted to justify its video service as a fair
                                                    Kirkland also secured a victory on behalf of
use, the Second Circuit ruled in February that
                                                    WesternGeco in June after the high court                Kirkland Partner Dale Cendali
it was not protected by the fair use doctrine,
                                                    found that it could recover profits it lost outside
because it “deprive[d] Fox of revenue that
                                                    the U.S. due to rival Ion Geophysical Corp.’s
properly belongs to the copyright holder.”
                                                    infringement of its oil exploration patents.
The U.S. Supreme Court later affirmed                                                                     But the justices ruled that because Ion
                                                    The Federal Circuit’s earlier decision had
the appellate court’s decision — a “crucial                                                               infringed WesternGeco’s patents by shipping
                                                    reversed on the lost profits award, finding that
victory in protecting the rights of creators,”                                                            components of its product outside the U.S.,
                                                    the presumption that U.S. patent law does not
partner Dale Cendali told Law360.                                                                         WesternGeco was entitled to damages that
                                                    extend outside the country meant WesternGeco
“There have been those that thoughtthat the         cannot recover profits it would have earned           include profits it lost abroad due to those
pendulum had swung too far in the direction         overseas absent Ion’s infringement.                   actions. For a long time, patent damages had
of treating everything as fair use at the risk                                                            become difficult for patentees to obtain due
                                                                                                          to “frankly, specious” claims brought by trolls
                                           Case 3:18-cv-05945-VC Document 162-6 Filed 02/05/20 Page 7 of 7

                2018 PRACTICE GROUP OF THE YEAR | Intellectual Property




and nonpracticing entities, partner Gregg                          Victories like these are what make Kirkland’s    and Palo Alto, California — one of the largest
LoCascio said, noting that the victory was                         intellectual property group stand out,           intellectual property practice groups in the
particularly meaningful to companies that                          Cendali said, noting that the firm is a “go-     country — the firm has a “tremendous depth
manufacture technology and contribute to the                       to place” in cases where the law needs           and breadth” in its intellectual property
intellectual landscape against their competitors.                  to be extended or clarified. LoCascio            successes, partner Greg Arovas said.
                                                                   agreed with those sentiments, adding
                                                                                                                    “Because our practice is so balanced and we
                                                                   that the group often looks for creative
                                                                                                                    have true depth of experience in pretty much
                                                                   solutions to problems that are “otherwise
                                                                                                                    all the courts and forums people litigate for
                                                                   unresolveable” for some of their clients.
                                                                                                                    IP, we can represent our clients in whatever
                                                                   “We’re either making law or fixing law, and      dispute they have,” Arovas said. “We can
“ We can litigate in the most                                     helping people who have a situation that         litigate it in the most creative and innovative
   creative and innovative way                                     others will tell them, ‘well, you can’t win      way using the different forum together to
                                                                   that case’ or ‘the law isn’t on your side,’”     try to get the best results for the client.”
   using different forum together
                                                                   LoCascio said. “We’ll either find ways to come
   to try to get the best results for                              up with creative arguments legally, [or] dig     REPRINTED WITH PERMISSION FROM THE January 16
   the client.”                                                    into the facts to find a solution to that.”      2019 EDITION OF LAW360
                                                                                                                    © 2019 PORTFOLIO MEDIA INC.
                                                                   With 200 intellectual property attorneys         ALL RIGHTS RESERVED. FURTHER DUPLICATION
	
 Kirkland Partner Greg Arovas
                                                                   from offices in Chicago, London, New York,       WITHOUT PERMISSION IS PROHIBITED.
                                                                   Washington, D.C., Los Angeles, San Francisco
                                                                                                                    WWW.LAW360.COM




Kirkland & Ellis LLP | 300 North LaSalle, Chicago, IL 60054 | +1 312 862 2000

Pursuant to applicable rules of professional conduct, this communication may constitute
Attorney Advertising. Prior results do not guarantee a similar outcome.
